Citation Nr: 0804247	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-40 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1980 to April 
1981.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2005, a 
statement of the case was issued in December 2005, and a 
substantive appeal was received in December 2005.  In his 
substantive appeal, the veteran requested a Board hearing at 
the local RO.  However, he subsequently withdrew his request 
in a September 2006 statement.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person or on the basis of being 
housebound.  He was afforded a VA examination in January 2006 
for his service-connected left knee disability.  This 
evidence is pertinent to the special monthly compensation 
issue on appeal. 

However, although the RO considered the January 2006 
examination report in connection with a separate increased 
rating claim, it does not appear that the RO has considered 
this additional medical evidence in connection with the 
special monthly compensation issue.  The appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that 
all evidence will first be reviewed at the RO so as not to 
deprive the claimant of an opportunity to prevail with his 
claim at that level.  See generally Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  When the agency of original jurisdiction 
receives evidence relevant to a claim properly before it that 
is not duplicative of evidence already discussed in the 
statement of the case or a supplemental statement of the 
case, it must prepare a supplemental statement of the case 
reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, 
when evidence is received prior to the transfer of a case to 
the Board a supplemental statement of the case must be 
furnished to the veteran, and his or her representative, if 
any, as provided in 38 C.F.R. § 19.31 unless the additional 
evidence is duplicative or not relevant to the issue on 
appeal.  38 C.F.R. § 19.37(a).  There is no legal authority 
for a claimant to waive, or the RO to suspend, this 
requirement.  38 C.F.R.  § 20.1304(c).  Accordingly, this 
issue must be returned to the RO for review of the additional 
medical evidence.   

Further, the Board notes that Social Security Administration 
(SSA) records from 1994 to 1997 are associated with the 
claims file.  Further, a SSA inquiry dated October 2004 
showed that the veteran was no longer receiving SSA 
disability benefits.  Nevertheless, in a July 2006 statement, 
the veteran indicated that he was currently receiving SSA 
disability benefits.  However, it does not appear that the 
veteran's current SSA records have been requested.  Thus, the 
RO should obtain the administrative decisions pertaining to 
the veteran's claim and any underlying medical records from 
the SSA since 1997.  See Hayes v. Brown, 9 Vet.App. 67, 74 
(1996) (VA is required to obtain evidence from the SSA, 
including decisions by the administrative law judge); 
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

Lastly, the Board also notes that during the pendency of this 
appeal, on January 30, 2008, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet.App. January 
30, 2008), which held that with respect to increased rating 
claims, the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) required, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  Although the 
present appeal involves the issue of special monthly 
compensation, VA believes that the Vazquez-Flores analysis 
must be analogously applied.  Since the Board is remanding 
this case for other matters, it is reasonable for the RO to 
give additional VCAA notice to comply with Vazquez-Flores.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
VCAA notice letter in compliance with the 
guidance set forth in Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet.App. 
January 30, 2008).  

2.  The RO should contact the Social 
Security Administration and obtain 
copies of all administrative decisions 
(with associated medical records) since 
1997 pertaining to any claim for 
disability benefits by the veteran.

3.  The RO should review the record, to 
specifically include all evidence 
received since the statement of the case, 
and determine whether special monthly 
compensation is warranted.  Unless the 
benefit is sought, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



